BRETT, Judge.
Petitioner, Albert W. Gruell, has filed herein a petition for writ of habeas corpus, asking this Court to grant petitioner a “retrial”.
Petitioner files his petition without the aid of counsel, and states that he was charged conjointly with one Pete Gonzalez for the crime of second degree burglary, in Tillman County, Oklahoma. Petitioner entered a plea of guilty and was sentenced to two years in the state penitentiary on November 3, 1967.
Where petitioner is in custody under sentence of conviction, and seeks relief by habeas corpus, the inquiry is limited to questions of whether or not the court in which accused was convicted had jurisdiction of the person of the defendant, and of the crime charged, and if the court had jurisdiction to render the particular judgment and did not exceed its authority *205in pronouncing judgment and sentence. The writ may not be invoked for the purpose of reviewing the acts of the courts of record where they acted within their jurisdiction, nor for the purpose of granting a new trial, especially where, as in the instant case, the time for an appeal has not expired.
It conclusively appears that the district court of Tillman County had jurisdiction of the person of the accused and of the offense charged, and there is nothing before this Court to show lack of jurisdiction of the trial court to pronounce the judgment and sentence. The judgment and sentence is well within the statutory provisions.
It is incumbent upon a petitioner to at least make a prima facie showing in his petition that, he is entitled to the relief prayed.
The demurrer of the Attorney General is sustained, and the writ of habeas corpus is denied.
BUSSEY, J., concurs.